Citation Nr: 0015110	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-27 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbar strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
right leg radiculopathy with decreased strength involving 
plantar flexion of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from April 
1964 to October 1964 and had active duty from January 1969 to 
January 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
April 1997 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico, which 
denied the claim for an evaluation in excess of 20 percent 
for chronic lumbar strain.  In the same decision, the RO 
granted service connection for right leg radiculopathy, with 
decreased strength involving plantar flexion of the right 
foot, evaluated as 10 percent disabling.  A combined 
disability rating of 30 percent was assigned.  Pursuant to 
the veteran's relocation, the claims file has been 
transferred to the RO in Muskogee, Oklahoma.

In May 1997, the veteran filed a notice of disagreement with 
respect to the combined disability evaluation of 30 percent.  
In September 1997, the RO certified the issues on appeal as 
entitlement to increased evaluations for chronic lumbar 
strain, right leg impairment, hearing loss, and a cyst of the 
lower lip.  

The veteran appeared at a personal hearing before the 
undersigned Member of the Board in October 1997.  A 
transcript of that hearing is of record.  At the hearing the 
veteran clarified that he was seeking an increased evaluation 
for his chronic lumbar strain and right leg radiculopathy 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  
Thus, the Board has recharacterized the issues on appeal as 
set forth above.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  In September 1975, service connection was established for 
chronic lumbar strain, rated as 10 percent disabling; in 
October 1996, the disability rating for chronic lumbar strain 
was increased to 20 percent; in April 1997, service 
connection was established for right leg radiculopathy, with 
decreased strength involving plantar flexion of the right 
foot, rated as 10 percent disabling; a combined rating of 30 
percent was assigned.

3.  The most current medical evidence of record reflects that 
the veteran's chronic lumbar strain is manifested by 
limitation of motion, muscle spasm, and functional impairment 
based on pain, fairly characterized as productive of severe 
limitation of motion.

4.  The evidence of record does not show that the veteran's 
chronic lumbar strain is severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion; or is 
productive of severe symptoms of intervertebral disc 
syndrome, with recurring attacks and intermittent relief.

5.  The evidence shows that the veteran's right leg 
radiculopathy, with decreased strength involving plantar 
flexion of the right foot, is not productive of incomplete 
paralysis of the posterior tibial nerve that can be 
characterized as severe.





CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent for 
chronic lumbar strain have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 
5292 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for right leg radiculopathy, with decreased strength 
involving plantar flexion of the right foot, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, 
Diagnostic Code 8525 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records reflect that veteran suffered a lower 
back injury while on active duty when he was involved in a 
motor vehicle accident in November 1971.  Service records 
revealed complaints and treatment for the lower back injury 
that continued through to the veteran's separation from 
service.  

By a September 1975 rating decision, the RO awarded service 
connection for chronic lumbar strain, evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5295.

Post-service VA medical records reflect that the veteran 
underwent surgery in April 1981 after he presented with 
complaints of pain in his right buttock.  He reported that 
the pain radiated down from the posterior thigh to the right 
heel.  Primary diagnosis was sciatic nerve entrapment 
hypertrophy piriformis, with the sciatic nerve piercing and 
dividing the piriformis musculature.  Surgical procedures 
included release of the right piriformis and neurolysis of 
the right sciatic nerve.

In May 1996, the veteran requested an increase in the 
evaluation of the chronic lumbar strain.  He also filed a 
claim for service connection of a right leg disorder, alleged 
as secondary to the service-connected chronic lumbar strain.  
By an October 1996 decision, the RO increased the disability 
rating assigned to chronic lumbar strain from 10 percent to 
20 percent.  

The veteran underwent VA orthopedic and neurological 
examination in March 1997.  He complained of severe and near 
constant pain in the low back and buttock region.  He 
reported that the pain radiated down his right leg, 
particularly in the posterior thigh.  He expressed that 
prolonged sitting caused numbness of the buttock and right 
leg, along with right leg weakness.  Orthopedic examination 
revealed that straight leg raising was negative bilaterally.  
Sciatic notch tenderness was positive on the right and 
negative on the left.  A well-healed 17-centimeter scar was 
noted on the right buttock.  There was tenderness to 
palpation on the right buttock region, and some atrophy of 
the muscle was noted.  The veteran had a normal lordotic 
curve, and no postural abnormalities were found.  The 
musculature of his back was considered normal.  Forward 
flexion was to 85 degrees, backward extension was to 20 
degrees.  Lateral flexion was to 30 degrees bilaterally, and 
rotation was to 30 degrees bilaterally.  There was minimal 
objective evidence of pain with all range of motion 
maneuvers.  X-rays of the lumbar spine showed left L5-S1 
facet osteoarthropathy.  X-rays of the right femur and hip 
were normal.  Magnetic resonance imaging showed no evidence 
of a herniated disk or spinal stenosis.  Diagnoses were 
chronic pain in the low back, right buttock, and right leg 
regions; history of surgery in 1981 to release an entrapped 
sciatic nerve; and right leg radiculopathy with decreased 
strength involving plantar flexion of the right foot.  The VA 
examiner opined that the veteran's right leg radiculopathy 
was related to the spine condition for which the veteran was 
awarded service connection.

VA neurological examination in March 1997 revealed tenderness 
to palpation in the mid-lumbar paraspinous muscles, without a 
lot of muscle spasm.  Range of motion testing was not 
productive of any right leg pain.  Detailed testing of 
multiple muscle groups revealed that the veteran was slightly 
weak in the posterial tibial, peroneal, and hamstring areas 
of the right side.  He had difficulty going up on his toes on 
the right side, which the VA examiner stated was indicative 
of gastrocnemius and soleus weakness.  Ankle jerk reflexes 
were noted as "decent" bilaterally.  Knee jerks were 2+, 
slightly reduced on the right when compared to the left.  
Sensation was completely intact at all points to vibration 
and pinprick, without radicular sensory loss.  The veteran's 
gait was basically normal, although it was noted that he had 
pain and an "antalgic type" limp.  In reporting a 
diagnosis, the VA physician stated that there was some 
evidence of weakness, primarily in the L5 distribution.  The 
slight atrophy of the hamstrings, gastrocnemius, and soleus 
was noted as suggestive of possible denervation on a chronic 
basis.

In an April 1997 decision, the RO held that the right leg 
radiculopathy was related to the service connected lumbar 
strain.  Service connection was awarded for right leg 
radiculopathy, with decreased strength involving plantar 
flexion of the right foot, rated as 10 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8525.  The 20 
percent disability rating previously assigned to the chronic 
lumbar strain was continued.  A combined evaluation of 30 
percent was assigned to the service-connected disabilities.  
The veteran initiated a timely appeal of the April 1997 
decision, contending that his service connected disabilities 
warranted a combined evaluation in excess of 30 percent.  The 
veteran has also claimed that he should be awarded a total 
rating under 38 C.F.R. § 4.16 due to unemployability.

At the October 1997 hearing, the veteran testified that he 
had been employed as a heavy laborer; performing 
construction, oil field, and farm work.  He reported that the 
last "contract" job he was able to perform was in October 
1996.  He stated that his lower back disability produced loss 
of balance, muscle spasm, and lack of full range of motion of 
his back.  He reported that his right leg disability was 
productive of lack of strength in that leg which sometimes 
caused him to fall.  He reported that he had been trained as 
a draftsman, but could not perform that work because of the 
inability to stand or sit for prolonged periods of time.  The 
veteran's representative opined that since his service-
connected disabilities had a common etiology, he would be 
better served if those disabilities were evaluated under 
Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome.  The representative contended that a 60 percent 
disability rating was warranted under Diagnostic Code 5293, 
as the evidence had allegedly shown demonstrable muscle spasm 
and persistent sciatic neuropathy with pain.  The veteran's 
representative has also contended that the scar on the 
veteran's right buttock should be taken into account in the 
evaluation of the service-connected disabilities.

The veteran's claims were previously before the Board in 
April 1998.  In that month, the Board issued a remand 
directing additional development, to include VA examinations.  
The remand also referred the veteran's claim for a total 
rating based on unemployability to the RO for appropriate 
action.  

During VA orthopedic examination in November 1999, the VA 
physician noted that the veteran walked briskly and without 
an antalgic gait.  The veteran's posture was normal, but 
there was palpable paraspinous spasm.  Forward flexion was to 
95 degrees (noted as normal), and it was noted that the 
veteran complained of pain at flexion to 45 degrees.  
Extension was to 20 degrees (with normal noted as 35 
degrees).  Side tilt was to 30 degrees bilaterally (with 
normal noted as 40 degrees), and rotation was to 30 degrees 
bilaterally (with normal noted as 35 degrees).  The veteran 
complained of pain at the end points of all the ranges of 
motion.  Straight leg raising was negative bilaterally.  
Slightly decreased muscle tone was evident in the thighs, but 
the circumference of the thighs was symmetrical.  The calves 
were noted as particularly well developed.  The veteran 
indicated that he was unable to walk up on the toes of his 
right foot, and he complained of weakness of the anterior 
tibialis and in dorsiflexion of the right foot.  The VA 
physician found no evidence of foot drop or difficulty with 
stance.  The deep tendon reflexes were 2+ in the lower 
extremities.  Some diminution of pinprick sensation was 
noted.  Diagnosis was lumbar disk disease without 
radiculopathy; status post piriformis muscle resection with 
neuropathy of postenoricutaneous nerve of the right thigh, 
causing numbness only.  Electromyography (EMG) was performed 
which showed no evidence of radiculopathy.  The VA physician 
gave the following comment:

The veteran's range of motion would be 
characterized as moderate in limitation.  
Pain does appear to cause an additional 
functional loss as evidenced by grimacing 
on the part of the [veteran] with range 
of motion testing.  However, excess 
fatigability[,] weakness[,] and 
incoordination do[] not appear to be a 
significant limitation in the [veteran's] 
overall functional ability.  The 
[veteran's] pain therefore, would have a 
moderate effect on his ability to perform 
average employment in a civil occupation.  
Particularly, he would not be able to do 
jobs requiring recurrent bending or 
repeated lifting over thirty pounds with 
a maximum of fifty pounds.  

During additional EMG testing, it was noted that the veteran 
had always worn army boots and had atrophic extensor 
digitorum brevis bilaterally.  A VA neurologist commented 
that the EMG results were essentially normal, showing low 
amplitude deep peroneal responses at the extensor digitorum 
brevis, "probably the result of local foot and ankle trauma 
from army boots."  It was noted that the veteran's major 
complaint of numbness in the distribution of the right 
posterior cutaneous nerve of the thigh could be from the 
previous injury to that nerve.  The neurologist stated that 
"[h]owever, there is no electrophysiologic evidence of 
lumbosacral radiculopathy or injury to the right sciatic 
nerve."

By a rating decision issued in March 2000, the RO denied that 
claim, holding that the veteran's service-connected 
disabilities did not warrant entitlement to individual 
unemployability pursuant to 38 C.F.R. § 4.16, or pursuant to 
38 C.F.R. § 3.321. 


Legal Criteria and Analysis

Generally, an allegation that a service-connected disability 
has increased in severity is sufficient to establish a well-
grounded claim seeking an increased evaluation.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In the 
instant case, the veteran's claims are well grounded; 
therefore, VA has a duty to assist.  Review of the record 
does not reveal that there are additional records which have 
not been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  The degree of impairment resulting 
from a disability is a factual determination and the Board's 
primary focus in such cases is upon the current severity of 
the disability.  Id. at 57-58; Solomon v. Brown, 6 Vet. App. 
396, 402 (1994).  

The criteria of Diagnostic Code 5295 provide for the 
evaluation of lumbosacral strain.  With characteristic pain 
on motion, a rating of 10 percent is provided.  With muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position, a rating of 20 
percent is provided.  When lumbosacral strain is severe; with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion, a rating of 40 percent is provided.  The maximum 
evaluation available under Diagnostic Code 5295 is 40 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

The veteran's back disability could also be rated under 
Diagnostic Code 5292, which provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  The maximum evaluation available under Diagnostic 
Code 5292 is 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.

As noted above, the veteran's representative contends that 
the veteran's service-connected disabilities should be rated 
under Diagnostic Code 5293, which provides rating criteria 
for intervertebral disc syndrome.  Diagnostic Code 5293 
provides that a 20 percent evaluation is warranted when 
intervertebral disc syndrome is characterized by moderate 
symptoms with recurring attacks of pain.  Severe symptoms, 
with recurring attacks and intermittent relief warrant a 40 
percent evaluation.  Pronounced symptoms, that are persistent 
and compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief are assigned a 
60 percent evaluation.  The maximum evaluation available 
under Diagnostic Code 5293 is 60 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999)

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (1999).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (1999).  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10 (1999); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's right leg radiculopathy is rated under 
Diagnostic Code 8525, which provides that a 10 percent 
disability rating is warranted when paralysis of the 
posterior tibial nerve is incomplete and characterized as 
mild or moderate.  A 20 percent disability rating is 
warranted where the paralysis is characterized as incomplete 
and characterized as severe.  Paralysis of the posterior 
tibial nerve, when complete and manifested by paralysis of 
all muscles of the sole of the foot, frequently with painful 
paralysis of a causalgic nature with inability to flex the 
toes, weakened adduction, and impaired plantar flexion, 
warrants a disability rating of 30 percent.  A 30 percent 
disability rating is the maximum evaluation afforded for 
impairment of the posterior tibial nerve.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8525.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the 
doubt will be resolved in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3 (1999).

Increased Rating for Chronic Lumbar Strain.

As previously stated, a 40 percent rating under Diagnostic 
Code 5292 is warranted for limitation of motion of the lumbar 
spine when it is characterized as "severe."  The terms 
"mild," "moderate," "moderately-severe" "severe" and 
"pronounced" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, it 
is incumbent upon the Board to arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6 (1999).  Terminology such as "mild," "moderate," 
"moderately-severe," "severe," and "pronounced" are used 
by VA examiners and others and although an element of 
evidence to be considered by the Board, are not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (1999).

In the instant case, the totality of the evidence (most 
significantly the findings of VA examination in November 
1999; see Francisco and Solomon, both supra) has consistently 
shown that the veteran's chronic lumbosacral strain is 
productive of moderate limitation of motion of the lumbar 
spine, with associated pain and functional impairment.  In 
the November 1999 examination, the VA physician characterized 
the limitation of motion caused by the veteran's lumbosacral 
strain as "moderate."  However, the physician also noted 
that pain, evidenced by the veteran's grimaces when he 
reached the end points of all the ranges of motion, caused 
additional functional loss. 

On the circumstances of the instant case, and with the 
veteran given the benefit of the doubt, the Board finds that 
the evidence of record has demonstrated that the veteran's 
low back disability can be fairly characterized as severe.  
With documentation that the veteran experiences pain at the 
end points of all the ranges of motion, combined with the 
veteran's consistent history of severe lower back pain, and 
with consideration given to the symptoms of the limitations 
of motion outlined above, the Board holds that the veteran's 
service-connected chronic lumbar strain warrants a disability 
rating of 40 percent under Diagnostic Code 5292.  See 
38 C.F.R. § 4.7.   A body part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
(emphasis added)

The Board recognizes that the competent and probative 
evidence reasonably demonstrates that the veteran has 
experienced severe lumbosacral strain which could warrant an 
evaluation of a 40 percent disability rating under Diagnostic 
Code 5295.  However, as the specific diagnoses and symptoms 
in this case most closely resemble the criteria set forth 
under Diagnostic Code 5292, the Board finds that evaluation 
of the veteran's lower back disability is most appropriately 
rated under that diagnostic code.  In this regard, the Board 
notes that the VA examinations are entirely negative for 
showing the criteria that would warrant a 40 percent rating 
under Diagnostic Code 5295.  Although VA examination in 
November 1999 reflects that the veteran experienced pain at 
the end points of all ranges of motion, had paraspinous 
spasm, and experienced some limitations of motion, that 
examination, and all others of record, are negative for 
establishing that the veteran has experienced severe 
lumbosacral strain manifested by listing of the whole spine 
to opposite side, positive Goldthwait's sign, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, such that would warrant a 
disability rating of 40 percent under Diagnostic Code 5295.

The Board acknowledges the contention of the veteran's 
representative that the chronic lumbar spine would be more 
appropriately rated pursuant to the criteria pertaining to 
intervertebral disc syndrome under Diagnostic Code 5293.  It 
is noted that the veteran was diagnosed with lumbar disk 
disease during VA examination in November 1999.  The Board 
finds, however, that even on the assumption that Diagnostic 
Code 5293 has applicability in the instant case, no severely 
disabling clinical neuropathy has been identified that would 
warrant an evaluation in excess of 20 percent under that 
diagnostic code.  On VA examination in November 1999, it was 
specifically noted that the veteran's lumbar disk disease was 
not productive of radiculopathy.  The EMG tests performed in 
November 1999 showed no evidence of radiculopathy.  In sum, 
the evidence is negative for objective clinical findings that 
the veteran's chronic lumbar strain is more appropriately 
characterized as intervertebral disc syndrome productive of 
severe recurring attacks with intermittent relief, that would 
warrant a disability rating in excess of 20 percent even if 
it were rated under Diagnostic Code 5293.  

Additionally, the Board finds that a separate compensable 
rating for the post-operative 17 centimeter scar on the 
veteran's right buttock, described as well-healed on VA 
examination, is not warranted inasmuch as the scar has not 
been described as poorly nourished, tender or painful, or 
productive of any limitation of function.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).  

Increased Rating for Right Leg Radiculopathy.

In the instant case, there is no evidence of record which 
shows that the veteran's right leg disability, to include the 
decreased strength involving plantar flexion of the right 
foot, can be fairly characterized as "severe."  Ankle jerk 
reflex in the right foot was found to be "decent."  
Although VA examination in March 1997 found no evidence of 
radicular sensory loss, the November 1999 VA examination 
revealed only "some diminution of pinprick sensation."  
However, there is no evidence of record that the veteran 
experiences foot drop or difficulty with stance.  As noted 
above, EMG testing in November 1999 revealed no evidence of 
radiculopathy or injury to the right sciatic nerve.  
Accordingly, the Board concludes that the RO properly 
evaluated the veteran's right leg radiculopathy, with 
decreased strength involving plantar flexion of the right 
foot, as 10 percent disabling under Diagnostic Code 8525.

In adjudicating the issue of entitlement to an increased 
evaluation for right leg radiculopathy, the Board has 
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 
as required by the Court in Schafrath, 1 Vet. App. 589.  The 
competent evidence of record does not provide a basis which 
permits an evaluation in excess of 10 percent for his right 
leg radiculopathy under the applicable diagnostic code 
outlined above.  Specifically, the medical findings do not 
demonstrate that the degree of impairment resulting from the 
right leg disability meets or more nearly approximates the 
criteria for a disability rating in excess of the 10 percent 
currently assigned.  Given the foregoing, the preponderance 
of the evidence is against the veteran's claim for an 
increased evaluation for the right leg radiculopathy, and is 
not in equipoise.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  
The appeal as to that issue is therefore denied.

Additionally, it is noted that the veteran disagreed with the 
10 percent disability rating initially assigned to the right 
leg disability in April 1997.  The Board notes that in such a 
situation, analysis of a claim for a higher initial rating 
requires consideration of the possibility of "staged 
ratings," wherein VA assesses whether the level of 
impairment has changed during the pendency of a claim, and 
then determines the appropriate rating at those various 
stages.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board has considered the concept of staged ratings pursuant 
to the guidelines of Fenderson, and finds that the totality 
of the evidence does not show any distinct period where the 
veteran's right leg radiculopathy met or nearly approximated 
the criteria necessary for an evaluation in excess of the 10 
percent currently assigned under Diagnostic Code 8525.  
Accordingly, the Board concurs with the RO's finding that the 
severity of the veteran's right leg radiculopathy warranted a 
10 percent evaluation, effective May 15, 1996.

The Board finds that the reports of the VA examinations 
adequately portray the functional loss due to pain, as well 
as, the degree of loss of function due to weakened movement, 
excess fatigability, or incoordination, in accordance with 38 
C.F.R. §§ 4.10, 4.40, 4.45, and demonstrate that any such 
functional loss is contemplated by the 40 percent disability 
rating for chronic lumbar strain under herein assigned under 
Diagnostic Code 5292, and the RO's prior assignment of a 10 
percent disability rating for right leg radiculopathy, with 
decreased strength involving plantar flexion of the right 
foot, under Diagnostic Code 8525. 


Additional Matters

A veteran may establish that he or she has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation under the appropriate diagnostic codes of the VA 
Schedule for Rating Disabilities.  Alternatively, a veteran 
may establish entitlement to a total disability rating absent 
a combined 100 percent schedular evaluation by proving that 
the individual (as opposed to the average person) has a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. §§ 
1502, 1521(a) (West 1991); 38 C.F.R. § 4.17 (1999).  

Under this analysis, if there is only one such service-
connected disability, it must be ratable at 60 percent or 
more, and; if there are two or more service-connected 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to at least 70 percent.  38 
C.F.R. § 4.16(a) (1999).  However, even if a veteran cannot 
qualify for permanent and total disability under the above 
rating scheme following applicable schedular criteria, a 
total disability rating may be granted on an extraschedular 
basis if the veteran is found to be unemployable by reason of 
his or her disabilities, age, occupational background, and 
other related factors.  38 C.F.R. §§ 3.321(b)(2), 4.16(b), 
4.17(b), 4.18 (1999).

Considering the nature and extent of the veteran's service-
connected disabilities, as currently demonstrated, and other 
related factors, the Board does not find that he is 
unemployable for the purpose of establishing entitlement to a 
total disability rating based on individual unemployability.  
As shown, the veteran's disabilities do not warrant a 100 
percent rating.  Although the Board has herein granted the 
veteran a 40 percent evaluation for the service-connected 
chronic lumbar strain by this decision, there is no showing 
(to include the service-connected right leg radiculopathy) of 
a sufficient additional disability that would warrant a 
combined rating to 70 percent or more.  Thus, the veteran 
does not meet the percentage standards of 38 C.F.R. § 
4.16(a).  

In addition, the RO has already considered whether a higher 
rating is warranted on either issue on an extraschedular 
basis, and has concluded it is not.  The Board's review of 
the evidence of record has also uncovered no basis upon which 
to conclude that additional action is required with regard to 
extraschedular consideration.  38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating of 40 percent for chronic lumbar strain 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for 
right leg radiculopathy, with decreased strength involving 
plantar flexion of the right foot, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

